Citation Nr: 1548809	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-16 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE
 
Entitlement to service connection for a lumbar disorder to include degenerative disc disease.
 
 
REPRESENTATION
 
Appellant represented by:  Tennessee Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from April 1981 to April 1985, and January 1986 to February 2002.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a videoconference hearing before the undersigned in September 2015.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The evidence of record supports a finding of a current lumbar disorder.  See February 2010 VA Examination.  The record also contains evidence of in-service occurrences during which the Veteran reported back pain.  See October 1997 and September 1999 service treatment records.  
 
With regard to the nexus requirement, a private physician opined in October 2010 that the Veteran's symptoms correlate with a disc disease that "could have easily been caused by injuries [incurred during service]."  On the other hand, a February 2010 VA examiner opined that it was less likely as not the Veteran's current disability was the result of military service because he experienced only soft tissue injures in service, and degenerative disc disease does not develop from soft tissue injuries.  
 
The Board has the responsibility of determining the weight to give to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996).  However, before determining the weight to give a VA examination, the Board must first determine whether the examination is adequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
In the present case, the Veteran alleges the February 2010 examination is inadequate in part because it contains medical information that pertains to a different veteran.  See Hearing Transcript P. 9.  The Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  An adequate examination involves a review of a Veteran's pertinent medical history, and provides an adequate basis for any diagnosis and opinions rendered.  Barr, 21 Vet. App. at 311.
 
Given that the February 2010 VA examination may contain information pertaining to a different veteran, the examiner may have inadvertently relied on evidence that does not apply to the appellant before arriving at her conclusions.  As such, the Board finds that a new VA examination is warranted.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed lumbar disorder.  The claims folder, to include all VBMS and Virtual VA records, must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.
 
Based on the examination and review of the record, the examiner should diagnose any lumbar spine disorder which is currently present.  For all diagnosed lumbar disorders, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) any disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.  
 
The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




